


RECEIVABLES LOAN NOTE

 

 $75,000,000

Middletown, Connecticut
Effective as of August 27, 2008



 

FOR VALUE RECEIVED, the undersigned, BLUEGREEN CORPORATION, a Massachusetts
corporation (the “Borrower”), promises to pay to the order of LIBERTY BANK, a
Connecticut nonstock mutual savings bank (“Lender”) the principal sum of
SEVENTY-FIVE MILLION DOLLARS ($75,000,000) or such greater or lesser amount as
may be advanced by Lender as the Receivables Loan under the Receivables Loan
Agreement, together with interest on the unpaid principal balance hereof, before
and after maturity, by acceleration or otherwise, at the rate hereinafter
provided, and with the principal and interest payments required below, together
with all costs of collecting this Note, including reasonable attorney’s fees.

1.   Receivables Loan Agreement. This Note has been executed and delivered
pursuant to the provisions of a Receivables Loan Agreement between the Borrower
and Lender, dated as of the date hereof, as it may from time to time be amended,
modified or restated (the “Receivables Loan Agreement”). This Note is the
Receivables Loan Note and evidences the obligation of the Borrower to repay,
with interest thereon, Advances under the Receivables Loan made by Lender to the
Borrower pursuant to the Receivables Loan Agreement. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Receivables
Loan Agreement. This Note also evidences Borrower’s obligation to repay with
interest all additional moneys advanced or expended from time to time by Lender
to or for the account of Borrower or otherwise added to the principal balance of
this Note, as provided in the Receivables Loan Agreement, whether or not the
principal amount shall thereby exceed the principal amount stated above.

2.    Payment.

2.1  Principal and Interest. Borrower shall make payments on the principal
balance of this Note and accrued interest on the principal balance of this Note
in accordance with the applicable provisions of the Receivables Loan Agreement.

2.2  Final Payment Date. If not sooner paid, the entire unpaid principal balance
of this Note and all interest thereon shall be paid on the Receivables Loan
Maturity Date.

2.3  Place and Manner of Payment. The principal balance of this Note and
interest accrued on the principal balance of this Note shall be payable at the
place and manner as provided in the Receivables Loan Agreement, or at such other
place or in such other manner as Lender may designate in writing.

3.    Interest Rate. Interest on the unpaid principal balance of this Note will
accrue from the date of advance under the Receivables Loan until final payment
thereof in accordance with the applicable provisions of the Receivables Loan
Agreement.

 

--------------------------------------------------------------------------------

 

4.    Late Charge. If Borrower fails to make any payment required with respect
to the principal balance of or accrued interest on this Note within ten (10)
days after the due date, then and in that event Borrower shall pay to Lender a
late charge as provided in the Receivables Loan Agreement.

5.    Security. Payment of this Note is secured, inter alia, by the Collateral.

6.    Default; Acceleration. Upon the occurrence and during the continuance of
an Event of Default, Lender may, at its option, declare the entire unpaid
principal balance of this Note, all accrued interest thereon and all other sums
due by Borrower under this Note or under the Receivables Loan Agreement to
become immediately due and payable in advance of its stated maturity. In
addition, upon the occurrence of such an Event of Default, Lender may exercise
its rights and remedies set forth in the Receivables Loan Agreement, the Loan.
Documents at law or in equity, all of which are cumulative and concurrent.

7.    Prepayment. Prepayment of this Note shall be subject to the restrictions
and prepayment fees set forth in the Receivables Loan Agreement.

8.    Lien and Right of Set-Off. Borrower hereby grants to Lender a lien and
right of set-off for all Borrower’s liabilities arising under this Note upon and
against Borrower’s deposits, credits and property now or hereafter in the
possession or control of Lender. Upon the occurrence and during the continuance
of an Event of Default, Lender may, at any time and without notice apply all or
any part of said deposits, credits and property to Borrower’s liabilities and
obligations under this Note, even though Borrower’s liabilities and obligations
hereunder be unmatured.

9.    Waivers. Presentment for payment, notice of nonpayment or dishonor,
protest, notice of protest, demand, notice of demand, notice of acceleration or
intent to accelerate and all other notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note are hereby
irrevocably waived by Borrower.

10.   Severability. If any provision of this Note is held to be invalid or
unenforceable by a court of competent jurisdiction, the other provisions of this
Note shall remain in full force and effect and shall be liberally construed in
favor of Lender in order to effect the provisions of this Note.

11.   Limitation on Lender’s Waivers. Lender shall not be deemed, by any act of
omission or commission, to have waived any of its rights or remedies under this
Note unless such waiver is in writing and signed by Lender, and then only to the
extent specifically set forth in the writing. A waiver of one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy in
connection with a subsequent event.

12.   Forbearance. Borrower agrees that Lender may release, compromise, forbear
with respect to, waive, suspend, extend or renew any of the terms of the
Receivables Loan Agreement or any of the Loan Documents (and Borrower hereby
waives any notice of any of the foregoing solely to the extent Borrower’s
agreement is not required in connection therewith), and that the Receivables
Loan Agreement or any of the Loan Documents may be amended, supplemented or
modified by Lender and Borrower and that Lender may resort to any



-2-
 

--------------------------------------------------------------------------------

 

guaranty or any collateral in such order and manner as it may think fit, or
accept the assignment, substitution, exchange or pledge of any other collateral
or guaranty in place of, or release for such consideration, or none, as it may
require, all or any portion of any collateral or any guaranty, without in any
way affecting the validity of the lien over or other security interest in the
remainder of any such collateral (or the priority thereof), or any rights that
it may have with respect to any other guaranty. Any action taken by Lender
pursuant to the foregoing shall in no way be construed as a waiver or release of
any right or remedy of Lender, or of any event of default, or of any liability
or obligation of Borrower, under the Receivables Loan Agreement or any of the
Loan Documents.

13. Governing Law. This Note shall be governed as to the validity,
interpretation, construction, enforcement and in all other respects by the law
of the State of Connecticut, the primary place of business of Lender, without
regard to its rules and principles regarding conflicts of laws or any rule or
canon of construction which interprets agreements against the draftsman.

14.   Limitation of Interest to Maximum Lawful Rate. The interest rate hereunder
shall be limited to the maximum rate of interest permitted to be charged by
applicable law in accordance with the provisions of the Receivables Loan
Agreement.

15.   Miscellaneous. Time is of the essence in the performance by Borrower of
its obligations under this Note. This Note shall be binding upon Borrower and
its successors and assigns and shall inure to the benefit of Lender and its
successors and assigns.

 

-3-
 

--------------------------------------------------------------------------------

 

16. Commercial Transaction. BORROWER ACKNOWLEDGES THAT THIS IS A “COMMERCIAL
TRANSACTION” AS SUCH IS DEFINED IN CHAPTER 903a OF THE CONNECTICUT GENERAL
STATUTES, AS AMENDED. BORROWER FURTHER ACKNOWLEDGES THAT, PURSUANT TO SUCH
SECTION, IT HAS A RIGHT TO NOTICE OF AND HEARING PRIOR TO THE ISSUANCE OF ANY
“PREJUDGMENT REMEDY”. NOTWITHSTANDING THE FOREGOING, BORROWER HEREBY WAIVES ALL
RIGHT TO SUCH NOTICE, JUDICIAL HEARING OR PRIOR COURT ORDER IN CONNECTION WITH
ANY SUIT ON THIS NOTE OR ANY EXTENSIONS OR RENEWALS OF THE SAME.

IN WITNESS WHEREOF, the undersigned Borrower has executed this Note effective as
of the day and year first above written.

 

BLUEGREEN CORPORATION

 

 

By:       /s/ Anthony Puleo               

Name/Title: Anthony Puleo, Sr. V.P., CFO and Treasurer

 



-4-
 

